File No. 333-116057 ICA No. 811-21587 As filed on December 2, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 39 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 40 [X] (Check appropriate box or boxes) OLD MUTUAL FUNDS I (Exact Name of Registrant as Specified in Charter) 4643 South Ulster Street, Denver, Colorado 80237 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (720) 200-7600 Julian F. Sluyters, 4643 South Ulster Street, Denver, Colorado 80237 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this filing. It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Denver and State of Colorado, on the 2nd day of December, 2011 OLD MUTUAL FUNDS I (Registrant) By: /s/ Julian F. Sluyters Julian F. Sluyters, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated on the 2nd day of December, 2011. /s/ Julian F. Sluyters Trustee, President, and Julian F. Sluyters Principal Executive Officer /s/ Robert T. Kelly Treasurer and Robert T. Kelly Principal Financial Officer /s/ John R. Bartholdson* Trustee John R. Bartholdson /s/ Robert M. Hamje* Trustee Robert M. Hamje /s/ Jarrett B. Kling* Trustee Jarrett B. Kling /s/ L. Kent Moore* Trustee L. Kent Moore *By: /s/ Julian F. Sluyters Julian F. Sluyters Attorney-in-Fact OLD MUTUAL FUNDS I INDEX TO EXHIBITS Exhibits: EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
